MANTON, Circuit Judge.
This application must be denied. To grant leave to sue the defendants in a common-law action and join with them the individual defendants is contrary to the practice which ■prevails. Indeed, it might frustrate the object of this action in equity to conserve the assets of the firm of Imbrie & Co. Under the New York Partnership Eaw (Consol. Eaws, c. 39), the receivers have the right to collect from the individual members of Imbrie & Co. and such funds, when received, would constitute part of the estate of the receivers. In pursuing this effort to obtain funds from the individuals,it may be that all the personal property the individuals have (other than the copartnership property) might be required to satisfy the claims of the receivers. If a suit were permitted against individual defendants, this would be an interference with an effort of the receivers to conserve the assets of the firm and distribute them equally among the creditors. Refusing to permit Brokaw to sue now would not prevent him from later recovering against the individuals if he is entitled to. This must take place after the receivership has terminated.
Motion denied.